 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made as of the 22nd day of
August, 2011, by and between RF Industries, Ltd., a Nevada corporation (the
“Corporation”), and James Doss (hereinafter called "Executive").
 
W I T N E S S E T H:
 
WHEREAS, Executive has served the Corporation as its Chief Financial Officer
since January 24, 2008; and
 
WHEREAS, effective July 5, 2011 Executive was also appointed as the new
President of the Corporation; and
 
WHEREAS, the Corporation desires to continue to employ Executive as the
Corporation’s Chief Financial Officer and as the new President under the terms
of this new Agreement, and Executive is willing to accept such employment on the
terms and subject to the conditions hereinafter set forth; and
 
WHEREAS, on October 31, 2009, the Corporation granted Executive a ten-year
option to purchase 180,000 shares of the Corporation’s common stock at an
exercise price of $2.025, which option vests equally over a nine-year period
following the date of grant (the “Option”);
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:
 
1.           Employment by Corporation.  The Corporation hereby agrees to employ
Executive to perform such duties on behalf of the Corporation as the
Corporation’s full-time President and Chief Financial Officer of the
Corporation.  As both the President and Chief Financial Officer, Executive will
report to both the Chief Executive Officer and to the Corporation's Board of
Directors, and shall have such duties consistent with that of a President and a
Chief Financial Officer that may from time to time be designated or assigned to
Executive pursuant to the directives of the Chief Executive Officer and/or the
Board of Directors.
 
2.           Executive’s Acceptance of Employment.  Executive hereby accepts
such employment and agrees that throughout the period of his employment
hereunder: he will devote his full time, attention, knowledge and skills,
faithfully, diligently and to the best of his ability, in furtherance of the
business of the Corporation and companies under its control (its “Affiliates”),
he will perform the duties assigned to him pursuant to Section 1 hereof,
subject, at all times, to the direction and control of the Chief Executive
Officer and/or the Board of Directors, and he will do such reasonable traveling
as may be required of him in the performance thereof.
 
Executive shall at all times be subject to, observe and carry out such rules,
regulations, policies, directions and restrictions as the Corporation shall from
time to time establish.  During the period of his employment by the Corporation,
Executive agrees to be bound by the Corporation’s Code of Ethics and any
amendments adopted thereto, copies of which Executive hereby acknowledges he has
received and read, and Executive agrees that he shall not, without the prior
written approval of the Board of Directors, directly or indirectly, accept
employment or compensation from or perform services of any nature for, any
business enterprise other than the Corporation and its Affiliates.


 
-1-

--------------------------------------------------------------------------------

 
 
3.           Term.  Executive shall be employed for a term ending on July 31,
2012 (the “Term”), unless his employment is terminated prior thereto pursuant to
the provisions hereof.  This Agreement shall automatically expire on July 31,
2012 and shall not be extended or renewed except in a writing signed by an
authorized officer of the Corporation.  Executive hereby acknowledges and agrees
that his employment by the Corporation, if any, beyond the expiration date of
this Agreement shall be terminable by either party at will and shall not, under
any circumstances, be deemed to expressly or impliedly renew the terms of this
Agreement.
 
4.           Compensation/Benefits.
 
4.1           The Corporation will pay to Executive as compensation for his
services hereunder a salary of $168,000 per annum, or such greater amount as the
Board of Directors of the Corporation shall from time to time determine and
confirm in writing.  Such salary is to be payable in equal installments in
accordance with the Corporation’s normal payroll policy.
 
4.2           Executive shall be entitled to participate, to the extent he is
eligible under the terms and conditions thereof, in any pension, retirement,
disability, insurance, medical service, or other employee benefit plan which is
generally available to all employees of the Corporation and which may be in
effect from time to time during the period of his employment hereunder.  The
Corporation shall be under no obligation to institute or continue the existence
of any such employee benefit plan.  In addition to the employee benefits
otherwise available to the Corporation’s employees, during the Term, Executive
shall continue to be entitled to the life insurance policy and disability
insurance policy that the Corporation maintained for Executive prior to the
execution of this Agreement.
 
5.           Business Expenses. The Corporation shall reimburse Executive for
all authorized expenses reasonably incurred by him in accordance with the
Corporation’s travel and entertainment policy and procedures and any amendment
thereof that the Corporation may adopt during his employment.
 
6.           Vacation.  Executive shall be entitled to paid vacation of three
(3) weeks per year, or such greater amount of vacation as is approved in writing
by the Board of Directors.  Any such vacations are to be taken at times mutually
agreeable to Executive and the Board of Directors.  Vacation time shall not be
accumulated from year to year unless Executive is requested by the Board of
Directors in writing to either use or forego unused vacation days during any
year.
 
7.           Termination.
 
7.1           In addition to all other rights and remedies which the parties may
have under applicable law, the Corporation may terminate this Agreement and the
services of Executive effective upon the occurrence of any of the following
events:  (i) a material failure by Executive to perform his obligations under
this Agreement; (ii) the death of Executive or his disability for a period of
three (3) consecutive months; (iii) Executive fails to follow the Corporation’s
Code of Ethics, and any amendments thereof that the Corporation may adopt,
during his employment; or (iv) in the event that Executive shall act, whether
with respect to his employment or otherwise, in a manner which is in violation
of the criminal laws of the United States or any State or subdivision thereof
(excluding minor violations).  For purposes of this Agreement, a termination by
the Corporation based on any of the foregoing events is a termination for
“cause”.  In the event that the Corporation terminates Executive’s employment
under this Agreement during the Term for any reason other than for “cause,” (x)
the Corporation shall, concurrently with such termination, pay Executive an
amount equal to the salary that would have been paid to Executive during the
balance of the Term, and (y) the unvested portion of the Options shall
immediately become fully vested.  If the Corporation terminates Executive’s
employment with cause, or the Executive voluntarily terminates his employment,
then the Corporation shall have no further obligations to Executive under this
Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
7.2           If a Change of Control event occurs and Executive’s employment
under this Agreement is terminated by the Corporation for any reason other than
for “cause,” (i) Executive shall receive the Change of Control Payment, and (ii)
the unvested portion of the Options shall immediately become fully vested.  If
requested by the Corporation, Executive’s right to receive the Change of Control
Payment may be conditioned upon his execution and delivery to the Corporation of
a Release.
 
8.           Non-Competition.  In consideration of the Corporation’s entering
into this Agreement:
 
8.1           Executive agrees that during the effectiveness of this Agreement
he will not directly or indirectly own, manage, operate, join, control,
participate in, perform any services for, invest in, or otherwise be connected
with, in any manner, whether as an officer, director, employee, consultant,
partner, investor or otherwise, any business entity which is engaged in any
business in which the Corporation or any of its Affiliates is currently engaged
or is engaged at the termination of this Agreement.  Nothing herein contained
shall be deemed to prohibit Executive from investing his funds in securities of
a company if the securities of such company are listed for trading on a national
stock exchange or traded in the over-the-counter market and Executive’s holdings
therein represent less than five percent (5%) of the total number of shares or
principal amount of other securities of such company outstanding.
 
8.2           Executive agrees that Executive will not, during the term hereof
or prior to the expiration of two (2) years following the termination of the
Executive’s employment for any reason, without the written consent of the
Corporation, directly or indirectly, by action alone or in concert with others,
induce or influence, or seek to induce or influence any person who is engaged by
the Corporation or any of its Affiliates as an employee, agent, independent
contractor or otherwise, to terminate his employment or engagement, nor shall
Executive, directly or indirectly, through any other person, firm or
corporation, employ or engage, or solicit for employment or engagement, or
advise or recommend to any other person or entity that such person or entity
employ or engage or solicit for employment or engagement, any person or entity
employed or engaged by the Corporation.
 
9.           Confidentiality Agreement.
 
9.1           As used herein, the term "Confidential Information" shall mean any
and all information of the Corporation and of its Affiliates (for purposes of
Sections 9, 10 and 11 of this Agreement, the Corporation’s Affiliates shall be
deemed included within the meaning of "Corporation"), including, but not limited
to, all data, compilations, programs, devices, strategies, or methods concerning
or related to (i) the Corporation’s finances, financial condition, results of
operations, employee relations, amounts of compensation paid to officers and
employees and any other data or information relating to the internal affairs of
the Corporation and its operations; (ii) the terms and conditions (including
prices) of sales and offers of sales of the Corporation’s products and services;
(iii) the terms, conditions and current status of the Corporation’s agreements
and relationship with any customer or supplier; (iv) the customer and supplier
lists and the identities and business preferences of the Corporation’s actual
and prospective customers and suppliers or any employee or agent thereof with
whom the Corporation communicates; (v) the trade secrets, manufacturing and
operating techniques, price data, costs, methods, systems, plans, procedures,
formulas, processes, hardware, software, machines, inventions, designs,
drawings, artwork, blueprints, specifications, tools, skills, ideas, and
strategic plans possessed, developed, accumulated or acquired by the
Corporation; (vi) any communications between the Corporation, its officers,
directors, shareholders, or employees, and any attorney retained by the
Corporation for any purpose, or any person retained or employed by such attorney
for the purpose of assisting such attorney in his or her representation of the
Corporation; (vii) any other non-public information and knowledge with respect
to the Corporation’s products, whether developed or in any stage of development
by the Corporation; (viii) the abilities and specialized training or experience
of others who as employees or consultants of the Corporation during the
Executive’s employment have engaged in the design or development of any such
products; and (ix) any other matter or thing, whether or not recorded on any
medium, (a) by which the Corporation derives actual or potential economic value
from such matter or thing being not generally known to other persons or entities
who might obtain economic value from its disclosure or use, or (b) which gives
the Corporation an opportunity to obtain an advantage over its competitors who
do not know or use the same.
 
 
-3-

--------------------------------------------------------------------------------

 
 
9.2           Executive acknowledges and agrees that the Corporation is engaged
in a highly competitive business and has expended, or will expend, significant
sums of money and has invested, or will invest, a substantial amount of time to
develop and maintain the secrecy of the Confidential Information.  The
Corporation has thus obtained, or will obtain, a valuable economic asset which
has enabled, or will enable, it to develop an extensive reputation and to
establish long-term business relationships with its suppliers and customers.  If
such Confidential Information were disclosed to another person or entity or used
for the benefit of anyone other than the Corporation, the Corporation would
suffer irreparable harm, loss and damage.  Accordingly, Executive acknowledges
and agrees that, unless the Confidential Information becomes publicly known
through legitimate origins not involving an act or omission by Executive:
 
(i)  the Confidential Information is, and at all times hereafter shall remain,
the sole property of the Corporation;
 
(ii)  Executive shall use his best efforts and the utmost diligence to guard and
protect the Confidential Information from disclosure to any competitor, customer
or supplier of the Corporation or any other person, firm, corporation or other
entity; and
 
(iii)  unless the Corporation gives Executive prior express written permission,
during his employment and thereafter, Executive shall not use for his own
benefit, or divulge to any competitor or customer or any other person, firm,
corporation, or other entity, any of the Confidential Information which
Executive may obtain, learn about, develop or be entrusted with as a result of
Executive’s employment by the Corporation.
 
9.3  Executive also acknowledges and agrees that all documentary and tangible
Confidential Information including, without limitation, such Confidential
Information as Executive has committed to memory, is supplied or made available
by the Corporation to the Executive solely to assist him in performing his
services under this Agreement.  Executive further agrees that after his
employment with the Corporation is terminated for any reason:
 
(i)  Executive shall not remove from the property of the Corporation and shall
immediately return to the Corporation, all documentary or tangible Confidential
Information in his possession, custody, or control and not make or keep any
copies, notes, abstracts, summaries or other record of any type of Confidential
Information; and
 
(ii)  Executive shall immediately return to the Corporation any and all other
property of the Corporation in his possession, custody or control, including,
without limitation, any and all keys, security cards, passes, credit cards and
marketing literature.
 
 
-4-

--------------------------------------------------------------------------------

 
 
10.           Invention Disclosure. Executive agrees to disclose to the
Corporation promptly and fully all ideas, inventions, discoveries, developments
or improvements ("Inventions") that may be made, conceived, created or developed
by him (whether such Inventions are developed solely by him or jointly with
others) during his employment by the Corporation which either (i) in any way is
connected with or related to the actual or contemplated business, work, research
or undertakings of the Corporation or (ii) results from or is suggested by any
task, project or work that he may do for, in connection with, or on behalf of
the Corporation.  Executive agrees that such Inventions shall become the sole
and exclusive property of the Corporation and Executive hereby assigns to the
Corporation all of his rights to any such Inventions.  With respect to
Inventions, Executive shall during the period of his employment hereunder and at
any time and from time to time hereafter (a) execute all documents requested by
the Corporation for vesting in the Corporation the entire right, title and
interest in and to the same, (b) execute all documents requested by the
Corporation for filing and prosecuting such applications for patents, trademarks
and/or copyrights as the Corporation, in its sole discretion, may desire to
prosecute, and (c) give the Corporation all assistance it reasonably requires,
including the giving of testimony in any suit, action or proceeding, in order to
obtain, maintain and protect the Corporation’s right therein and thereto.  If
any such assistance is required following the termination of Executive’s
employment with the Corporation, the Corporation shall reimburse Executive for
his lost wages or salary and the reasonable expenses incurred by him in
rendering such assistance.  Anything contained in this paragraph to the contrary
notwithstanding, this paragraph does not apply to an Invention or Intellectual
Material for which no equipment, supplies, facilities, or trade secret
information of the Corporation was used and which was developed entirely on the
Executive’s own time, unless the Invention or Intellectual Material relates: (i)
to the business of the Corporation, (ii) to the Corporation’s actual or
demonstrably anticipated research or development, or (iii) the Invention or
Intellectual Material results from any work performed by the Executive for the
Corporation.
 
11.           Remedies.   Executive acknowledges and agrees that the business of
the Corporation is highly competitive and that the provisions of Sections 8, 9
and 10 are reasonable and necessary for the protection of the Corporation and
that any violation of such covenants would cause immediate, immeasurable and
irreparable harm, loss and damage to the Corporation not adequately compensable
by a monetary award.  Accordingly, the Executive agrees, without limiting any of
the other remedies available to the Corporation, that any violation of said
covenants, or any one of them, may be enjoined or restrained by any court of
competent jurisdiction, and that any temporary restraining order or emergency,
preliminary or final injunctions may be issued by any court of competent
jurisdiction, without notice and without bond.  In the event any proceedings are
commenced by the Corporation against Executive for any actual or threatened
violation of any of said covenants and if the Corporation prevails in such
litigation, then, Executive shall be liable to the Corporation for, and shall
pay to the Corporation, all costs and expenses of any kind, including reasonable
attorneys' fees, which the Corporation may incur in connection with such
proceedings.
 
12.           Definitions.  Whenever used in this Agreement, the following
capitalized terms shall have the meanings set forth in this Section 12, certain
other capitalized terms being defined elsewhere in this Agreement:
 
"Change in Control" means the occurrence of any of the following:


(i)           Any "Person" or "Group" (as such terms are defined in Section
13(d) of the Securities Exchange Act of 1934 (the "Exchange Act") and the rules
and regulations promulgated thereunder) is or becomes the "Beneficial Owner"
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation, or of any entity resulting from a
merger or consolidation involving the Corporation, representing more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the Corporation or such entity.


(ii)           The individuals who, as of the date hereof, are members of the
Board of Directors of the Corporation (the "Existing Directors"), cease, for any
reason, to constitute more than fifty percent (50%) of the number of authorized
directors of the Corporation as determined in the manner prescribed in the
Articles of Incorporation and Bylaws; provided, however, that if the election,
or nomination for election, by the Corporation’s stockholders of any new
director was approved by a vote of at least fifty percent (50%) of the Existing
Directors, such new director shall be considered an Existing Director; provided
further, however, that no individual shall be considered an Existing Director if
such individual initially assumed office as a result of either an actual or
threatened "Election Contest" (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies by or on
behalf of anyone other than the Board of Directors of the Corporation (a "Proxy
Contest"), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest.


 
-5-

--------------------------------------------------------------------------------

 
 
(iii)           The consummation of (x) a merger, consolidation or
reorganization to which the Corporation is a party, whether or not the
Corporation is the Person surviving or resulting therefrom, or (y) a sale,
assignment, lease, conveyance or other disposition of all or substantially all
of the assets of the Corporation, in one transaction or a series of related
transactions, to any Person, where any such transaction or series of related
transactions referred to in clause (x) or clause (y) above in this subparagraph
(iii) (a "Transaction") does not otherwise result in a "Change in Control"
pursuant to subparagraph (i) of this definition of "Change in Control";
provided, however, that no such Transaction shall constitute a "Change in
Control" under this subparagraph (iii) if the Persons who were the stockholders
of the Corporation immediately before the consummation of such Transaction are
the Beneficial Owners, immediately following the consummation of such
Transaction, of fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Person surviving or resulting from any
merger, consolidation or reorganization referred to in clause (x) above in this
subparagraph (iii) or the Person to whom the assets of the Corporation are sold,
assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (iii), in
substantially the same proportions in which such Beneficial Owners held voting
stock in the Corporation immediately before such Transaction or series of
related transactions.


“Change of Control Payment” means a cash payment in an amount equal twelve
month’s salary, based on Executive’s monthly salary at the time of such
termination, plus payment for all accrued and unused vacation time.


“Release” means a written release, in a form and substance satisfactory to the
Corporation, of any and all claims against the Corporation and all directors and
officers of the Corporation with respect to all matters arising out of
Executive’s employment by the Corporation, or the termination thereof, except
for: (a) claims for entitlements under the terms of this Agreement or plans or
programs of the Corporation in which Executive has accrued a benefit, and (b)
claims for indemnification under the articles of incorporation or bylaws of the
Corporation, under any indemnification agreement between the Corporation and
Executive, or under applicable law.


13.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the matters set forth herein and no
amendment or modification hereof shall be valid or binding unless made in
writing and signed by both parties hereto.
 
14.           Notices.  Any notice, required, permitted or desired to be given
pursuant to any of the provisions of this Agreement shall be deemed to have been
sufficiently given or served for all purposes if delivered in person or sent by
certified mail, return receipt requested, postage and fees prepaid as follows:
 
if to the Corporation at:


RF Industries, Ltd.
7610 Miramar Road, Building 6000
San Diego, CA 92126
Attention:  Chief Financial Officer


 
-6-

--------------------------------------------------------------------------------

 


with a copy to:


TroyGould PC
1801 Century Park East, Suite 1600
Los Angeles, California 90067
Attention: Istvan Benko


and, if to Executive:
 
James Doss
c/o RF Industries, Ltd.
7610 Miramar Road, Building 6000
San Diego, CA 92126


Either of the parties hereto may at any time and from time to time change the
address to which notice shall be sent hereunder by notice to the other party
given as provided herein.  The date of the giving of any notice hereunder shall
be the date delivered or if sent by mail, shall be the date of the posting of
the mail.
 
15.           Non-Assignability.  Neither this Agreement nor the right to
receive any payments hereunder may be assigned by Executive.  This Agreement
shall be binding upon Executive and inure to the benefit of his heirs, executors
and administrators and be binding upon the Corporation and inure to the benefit
of its successors and assigns.
 
16.           Choice of Law And Forum.  This Agreement shall be governed,
interpreted and construed under the laws of the State of California without
regard to its conflict of law principles.  The parties agree that any dispute or
litigation arising in whole or in part hereunder shall, at the option of the
Corporation, be litigated in any state or Federal court of competent subject
matter jurisdiction sitting in San Diego County, California, to the jurisdiction
of which and venue in which Executive irrevocably consents.
 
17.           Waiver.  No course of dealing nor any delay on the part of any
party in exercising any rights hereunder shall operate as a waiver of any such
rights.  No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.
 
18.           Severability.  If any provision of this Agreement, including any
paragraph, sentence, clause or part thereof, shall be deemed contrary to law or
invalid or unenforceable in any respect by a court of competent jurisdiction,
the remaining provisions of such paragraph, sentence, clause or part thereof
shall not be affected, but shall, subject to the discretion of such court,
remain in full force and effect and any invalid and unenforceable provisions
shall be deemed, without further action on the part of the parties hereto,
modified, amended and limited to the extent necessary to render the same valid
and enforceable.
 
19.   Survival at Termination.  The termination of Executive’s employment
hereunder shall not affect his obligations to the Corporation hereunder which by
the nature thereof are intended to survive any such termination including,
without limitation, Executive’s obligations under Sections 8, 9 and 10.
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above set forth.
 

RF INDUSTRIES, LTD.   EXECUTIVE:                       By: /s/ MARVIN FINK   /s/
JAMES DOSS         James Doss   Its: Chairman      

 
 
-8-

--------------------------------------------------------------------------------

 